DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-35 are pending. Claims 32-35 are withdrawn. Claims 1-31 are examined.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-31 in the reply filed on 5/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 and claims 2-17 and 19-31 dependent thereupon are drawn to ‘a Nic1b locus’ having an unspecified mutation; and in claims 20-22 Applicants claims ERF genomic and cDNA sequences having at least 80% sequence identity to a gene at ‘a Nic1b locus’ of the SEQ ID NOs: recited in claims 20-21. 
Applicant describes a ‘Nic1b region’ of a 1.5 million base pair region of chromosome 7 associated with a low-alkaloid trait situated down-stream of a nic1b deletion mutation comprising putative and apparent ERF coding regions listed in Table 11. Those ERF genes were described as being Nic1b Cigar Genes, i.e. NCG genes that were introgressed from a cigar tobacco variety that contributed the 1.5 million base pair segment in chromosome 7. 
The NCG genes in Table 2 on pages 129-133 are described as potential nic1 loci by means of differential gene expression levels in LA and wild type plants following topping of the LA (low alkaloid) and wild type tobacco plants to induce nicotine biosynthesis. Applicants describe only ERF19 SEQ ID NOs: 14 & 49; ERF29 SEQ ID NOs: 17 & 52; ERF210 SEQ ID NOs: 18 & 53; and ERF 91L2 SEQ ID NOs: 19 & 54 as showing any differential response in LA tobacco when topped and then compared to a wild type plant. Applicants also describe ERFnew and ERF199 gene expression levels in the LA plant as having a response very similar to the ERFnew and ERF199 gene expression levels in the wild type plant.


Applicants do not describe any direct induction of any nicotine biosynthesis genes by ERF 19, ERF 29, ERF 210, or ERF91L2 in tobacco or ERFnew or ERF199. Applicants present data that may or may not be directly linked to nicotine levels in tobacco and thus support for the broadly claimed genus ‘a nic1b locus’ is not described.
Moreover, Applicants do not describe any mutations or alterations to any non- LA Burley 21 nic1b loci or any sequences having at least 80% sequence identity to any of the sequences recited in claims 20-22 having any number of unspecified mutations. It is important to note that sequences having at least 80% identity to SEQ ID NO: 48 encompasess ERF189 the homolof to ERF199 i.e. SEQ ID NO: 48. Clearly the broadly claimed genera of sequences having 80% identity to the sequences recited in claims 20-22 are not supported either by the specification or the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legg, P. D., and Collins, G. B. (1971) Inheritance of percent total alkaloids in Nicotiana tabacum L. I. II Genetic effects of two loci in Burley 21 X LA Burley 21 populations. Can. J. Genet. Cytol. 13, 287-291; in light of Richmond, M.D., (2018) PhD Thesis; University of Kentucky and Kajikawa, M. et al. (2017) Plant Physiology; Vol. 174, pp. 999-1011 and in light of Shoji, T. et al. (2010) The Plant Cell Vol. 22, pp. 3390-3409.
The claims are broadly drawn to a population of tobacco plants having mutations in both the Nic1 and Nic2 loci and having nicotine levels as low as 60% of wild type or as low as 2% and a cured tobacco material from a plant of said population of plants having mutations at nic1 and nic2 and smoking and smokeless tobacco product thereof.
Legg discloses an analysis of a population of LA Burley 21 (a Nicotiana tabacum plant) as having mutations at alkaloid/nicotine loci Nic1 (i.e. locus A) and Nic2 (i.e. locus B) in LA Burley 21 (i.e. aabb for the double mutation) having levels of alkaloids as low as 0.2% to 0.5% for total alkaloid  compared to the non-mutant Burley 21 which had 3.5 to 4.0% total alkaloid levels; given the measured levels of total alkaloid in mutant and wild type plants, the levels of nicotine in LA Burley 21 compared to Burley 21 are inherently as low as 60% of Burley 21 and as low as 2% dry weight (see page 287 last two lines of Introduction and Materials and Methods lines 1-10); thereby meeting limitations found in claims 1-3, 7-10). Legg also discloses air curing of LA Burley 21 on page 288 in the 6th paragraph 1st sentence (meeting limitations of claim 11 i.e. a cured tobacco material, claim 12 i.e. air cured, and claim 13, a tobacco blend, i.e. wherein the cured leaf is 100% LA Burley 21 which is a blend and a tobacco leaf is a tobacco product as recited in claim 14.
	Richmond provides evidence that type 31 Burley tobacco (i.e. Burley 21) is capable of a USDA grade index value of 70 or higher on page 38 in Table 2.5 under column titled 2016 Lexington (limitations found in claims 1, 5, 6, and 9).
	Shoji provides evidence of the identity of the ERF genes within the LA Burley 21 (Legg reference) Nic2 locus deletion mutation that are from N. tomentosiformis as ERF189, ERF115, ERF221, ERF104, ERF179, ERF17 and ERF168. On page 3394 in figure 3A showing nic1/nic2 and nic2 mutant Burley 21 lines have no genomic DNA for ERF189, ERF115, ERF221, ERF104, ERF179, ERF17 and ERF168 that are recited in instant claim 4 (see also paragraph spanning pages 3393-3394).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisson, V.A. and Saunders, J.A. (1982) Alkaloid composition of the USDA tobacco (nicotiana tabacum L.) introduction collection. Tobacco Science Vol. 16, pp. 117-120 in light of Burner, N. et al. Molecular Breeding (2022) Vol. 42, no. 4 pp. 1-15 and Accession PI 112309 of the US Nicotiana Germplasm Collection received September 1935 2 pages.
Burner teaches TI 313 (a low alkaloid cultivar found in Sisson and Saunders) has no ERF199 gene (see Table 1 on page 4 for the relevant entries) which is a mutation not found in LA Burley 21, LAFC53 and LN KY171 because there are no introgressions of nic1/nic2 not having the ERF199 gene. Accession PI 112309 of the US Nicotiana Germplasm Collection teaches TI 313 having 0.18% nicotine leaf content, collected 1935 in Columbia as an inbred cultivar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over Legg, P. D., and Collins, G. B. (1971) Inheritance of percent total alkaloids in Nicotiana tabacum L. I. II Genetic effects of two loci in Burley 21 x LA Burley 21 populations. Can. J. Genet. Cytol. 13, 287-291 in view of U.S. Patent 10,405,571 published 29 December 2016 as 2016/0374387.
	The teachings of Legg and Collins are presented above in the rejection under 102(1)(a).
	The ‘571 Patent (ADAMS) teaches in Columns 74-76 in Example 7 breeding strategies using LA Burley 21 and elite tobacco cultivars to introduce low alkaloid traits into commercial tobacco products comprising both nic1 and nic2 mutant alleles.
	It would have obvious at the time of filing to introgress low alkaloid tobacco products into elite cultivars to make low nicotine and low nornicotine tobacco products by reducing the risk of using tobacco products. One of ordinary skill would have been motivated to breed low risk tobacco because there is a need for lowering carcinogens and addictive compounds found in commercial tobacco. One of ordinary skill would have ascertained that combining the genetic resources taught in Legg and Conkling with the elite cultivars available in the art would predictably result in a reduced risk tobacco product of benefit to tobacco consumers.
	The ‘571 Patent further teaches mutagenesis of ERF_39, an ERF gene located within the nic1 locus within proximity (307,823 bps) of the Nic1 deletion region in Example 15 in columns 92-93.
	It would have been further obvious at the time of filing to further alter nicotine gene expression by introducing a mutation into ERF_39 (i.e. the instant SEQ ID NO: 204). One of ordinary skill would have appreciated the teachings of the “571 Patent, that the ERF_39 gene is an eligible candidate for targeted mutagenesis to reduce or eliminate gene expression at a nic1b locus as taught by the ‘571 Patent in Example 15; and would have sought out other ERF genes near the ERF_39 locus and the nic1b deletion to develop tobacco possessing high USDA grade quality such as 65-70%, and commercial tobacco having nicotine levels reduced to 0.2% and 0.6% of leaf weight, and 8.0% of a wild type control plant; one of ordinary skill would have a reasonable expectation of success given that levels as low as 0.2% have been already attained in low alkaloid tobacco and tobacco bred for cigars and that the level of the art of lowering nicotine and alkaloid levels in tobacco was well developed because the nic2 deletions were known in the art and that the nic1 region had been mapped and both (LA) low alkaloid alleles nic1/nic2 were available for introgression and could be further developed as a genetic resource to guide further “variety free” manipulation of the tobacco genome to lower nicotine given the level of targeted nucleotide manipulation in the art at the time of filing was quite high because materials such as ERF genes and CRISPR transformation or mutation methods were commonly available to the art of commercial tobacco breeding.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 22-24, 27-30 of copending Application No. 16/246,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same genes and mutations in ERF nic1b and nic2 genes in low nicotine tobacco plants and tobacco products thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663